                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                Plaintiff,

                                                              Case No. 18-CR-161

KATHLEEN A. FETEK,

                                Defendant.



                                       PLEA AGREEMENT


       1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Richard G. Frohling, Assistant United

States Attorney, and the defendant, Kathleen A. Fetek, individually and by attorney John

Campion, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the

following plea agreement:

                                             CHARGES

       2.       The defendant has been charged in a single-count indictment, which alleges a

violation of Title 18, United States Code, Section 1341.

       3.       The defendant has read and fully understands the charge contained in the

indictment. She fully understands the nature and elements of the crime with which she has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to her by her attorney.

       4.       The defendant voluntarily agrees to plead guilty to the offense alleged in the

indictment, which is set forth in full as follows:




            Case 2:18-cr-00161-LA Filed 11/01/18 Page 1 of 14 Document 10
        THE GRAND JURY CHARGES:

        1.      Beginning before January 2014, and continuing through at least
January 2017, in the State and Eastern District of Wisconsin and elsewhere,
                              KATHLEEN A. FETEK
devised and participated   in a scheme to defraud individuals, charitable
organizations, and other beneficiaries of estates being administered by her
father's law firm.
                                     Backkround
        2.      Until his death in September 2016, Fetek's father operated Fetek
Law Offices, S.C., in Racine, Wisconsin. The firm's practice included probate
and related matters.

        3.     Before 2012, the law firm arranged to have Fetek serve as the real
estate agent when selling properties owned by estates being administered by the
firm.

        4.     In 2012, Fetek also began working directly for the firm, assisting
her father with his law practice in exchange for an hourly wage.

                            The Scheme to Defraud
       5.     By 2014, Fetek designed a scheme to defraud beneficiaries and to
convert money belonging to the estates being administered by the law firm to
Fetek's own use.

       6.      As part of the scheme:

               a.     Fetek wrote checks to herself ftom the firm's account, often
                      forging the signature of her mother. Fetek cashed the
                      checks at banks, liquor stores, and other locations.

               b.     Fetek prepared and mailed materially false distribution
                      summaries and "Estate Account" documentation to
                      beneficiaries.

               c.     Fetek caused the filing of materially false documents in
                      probate court.

        7.      When delivering the firm's records to a new attorney following her
father's death, Fetek concealed the scheme by providing copies of checks' that had
been altered to appear as if they had been written to beneficiaries, when in fact
they had been made payable to Fetek.

   • 8.       As a result of the scheme, Fetek wrongfully obtained in excess of
$775,000.


                                        2

   Case 2:18-cr-00161-LA Filed 11/01/18 Page 2 of 14 Document 10
                                     Execution of the Scheme
               9.      On or about December 15, 2016, in the State and Eastern District
       of Wisconsin, for the purpose of executing the scheme, Fetek knowingly caused a
       letter and a materially false "Estate Account" form to be delivered by United
       States mail to R. C., a beneficiary of an estate being handled by the law firm.

       All in violation of Title 18, United States Code, Section 1341.

      5.       The defendant acknowledges, understands, and agrees that she is, in fact, guilty of

the offense set forth in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish her

guilt beyond a reasonable doubt:

              James Fetek was a lawyer practicing in Racine, Wisconsin. In the period
       relevant to this case, he was a sole practitioner operating a firm known as the
       Fetek Law Offices, S.C. His practice included probate work. Fetek's daughter,
       Kathleen, was employed by the firm and assisted with her father's law practice.
       By 2014, James Fetek began having health problems, and Kathleen Fetek
       assumed greater responsibilities, including interacting with clients, drafting
       documents, and making ledger entries.

               By 2014, Kathleen Fetek devised a scheme to wrongfully obtain money
       from the firm's trust account. The scheme involved writing checks to herself
       from the firm's trust aecount, signing the checks as her mother or father (who had
       signature authority), and cashing the checks at banks, liquor stores, and other
       locations. During this period, Kathleen Fetek was gambling frequently. Between
       January 2015 and December 2016, she lost over $212,000 at a casino in
       Milwaukee.

              As part of her scheme, Kathleen Fetek prepared and mailed materially
      false distribution summaries and "Estate Account" documentation to beneficiaries
      of the estates to which the stolen funds belonged. For example, on or about
      December 15, 2016, in Racine, Wisconsin, Kathleen Fetek caused a letter by
      United States mail to R.C., a beneficiary of the estate of Nancy Poulson. This
      letter was signed by Kathleen Fetek on behalf of the firm, was on the firm's
      letterhead, and was accompanied by an "Estate Account" farm that was materially
      false in that it concealed amounts that Kathleen Fetek had stolen from the estate.

             When delivering records to a new attorney following her father's death in
      September 2016, Kathleen Fetek provided copies of checks that she had altered to
      appear as if they had been written to beneficiaries, when in fact they had been
      made payable to her.
                                                3

           Case 2:18-cr-00161-LA Filed 11/01/18 Page 3 of 14 Document 10
              • The FBI's review of the law fitta's bank identified over $778,000 in
        checks written to Kathleen Fetek. The checks affected 25 separate estates and
        over 100 individual victims.

        This infolination is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this offense.

                                            PENALTIES

       6.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum teiiii of imprisonment of 20 years and a

maximum fine of $250,000. The offense also carries a mandatory special assessment of $100

and a maximum of 3 years of supervised release. The parties further recognize that a restitution

order may be entered by the court. The parties' acknowledgments, understandings, and

agreements with regard to restitution are set forth in paragraph 28 of this agreement.

       7.      The defendant acknowledges, understands, and agrees that she has discussed the

relevant statutes as well as the applicable sentencing guidelines with her attorney.

                                            ELEMENTS

       8.      The parties understand and agree that in order to sustain the charge of mail fraud,

as set forth in the indictment, the government must prove each of the following propositions

beyond a reasonable doubt:

       First, the defendant knowingly devised or participated in a scheme to defraud;
       Second, the defendant did so with intent to defraud;
       Third, the scheme involved a materially false or fraudulent pretense or representation;
       and
       Fourth, for the purpose of carrying out the scheme, the defendant caused the use of the
       United States mail in the manner charged in the indictment.

                                 SENTENCING PROVISIONS

      9.       The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days
                                                  4

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 4 of 14 Document 10
before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      10.       The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      11.       The parties acknowledge and agree that they have discussed all of the sentencing

guidelines provisions which they believe to be applicable to the offense set forth in paragraph 4.

The defendant acknowledges and agrees that her attorney in turn has discussed the applicable

sentencing guidelines provisions with her to the defendant's satisfaction.

      12.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete infaanation regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      13.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.



                                                 5

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 5 of 14 Document 10
                                          Relevant Conduct

      14.        The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                        Base Offense Level

      15.        The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in the indictment is 7 under Sentencing Guidelines Manual

§ 2B1.1(a)(1).

                                 Specific Offense Characteristics

      16.        The parties acknowledge and understand that the government will recommend to

the sentencing court that the following specific offense characteristics apply in this case:

                 a.     A 14-level increase for loss between $550,000 and $1.5 million, pursuant
                        to Sentencing Guidelines Manual § 2B1.1(b)(1)(H); and

                 b.     A 2-level increase for an offense involving more than 10 victims, pursuant
                        Sentencing Guidelines Manual § 2B1.1(b)(2)(A)(i).

       The parties acknowledge and understand that the defendant need not join in these

recommendations.

                                          Abuse of Trust

      17.        The parties acknowledge and understand that the government will recommend to

the sentencing court that a 2-level increase under Sentencing Guidelines Manual § 3B1.3 applies

because the defendant abused a position of trust. The parties further acknowledge and understand

that the defendant will not join in this recommendation.




                                                 6

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 6 of 14 Document 10
                                   Acceptance of Responsibility

      18.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. If the court

determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of her intention to enter a plea of guilty.

                                   Sentencing Recommendations

      19.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      20.      Both parties reserve the right to make any recommendation any matters not

specifically addressed by this agreement.

      21.      The government agrees to recommend a sentence within the guidelines as

.determined by the court. The government understands that the defendant is free to argue for any

sentence she deems as reasonable and appropriate.

                              Court's Determinations at Sentencing

      22.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum
                                                   7

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 7 of 14 Document 10
penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

        23.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

        24.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

        25.      The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form.

                                                Fine

        26.      The parties agree to recommend that no fine be imposed given the defendant's

restitution obligations.


                                                  8

              Case 2:18-cr-00161-LA Filed 11/01/18 Page 8 of 14 Document 10
                                         Special Assessment

      27.        The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                                             Restitution

      28.        The defendant agrees to pay restitution as ordered by the court. The parties

acknowledge and understand that the government will recommend to the sentencing court that

the defendant pay restitution totaling $788,277.17, which represents a conservative calculation of

money converted to the defendant's use. The parties acknowledge and understand that given the

complexities of determining the amount due to each specific victim, the government intends to

request that the court appoint a special master to assist with the restitution determination. The

defendant understands that because restitution for the offense is mandatory, restitution shall be

imposed by the court regardless of the defendant's financial resources. The defendant agrees to

cooperate in efforts to collect the restitution obligation. The defendant understands that

imposition or payment of restitution will not restrict or preclude the filing of any civil suit or

administrative action.

                            DEFENDANT'S WAIVER OF RIGHTS

      29.        In entering this agreement, the defendant acknowledges and understands that she

surrenders any claims she may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against her, she
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and her attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                                                  9
            Case 2:18-cr-00161-LA Filed 11/01/18 Page 9 of 14 Document 10
                       bias or other disqualification is shown, or without cause by exercising
                       peremptory challenges. The jury would have to agree unanimously before it
                       could return a verdict of guilty. The court would instruct the jury that the
                       defendant is presumed innocent until such time, if ever, as the government
                       establishes guilt by competent evidence to the satisfaction of the jury beyond a
                       reasonable doubt.

              c.       If the trial is held by the judge without a jury, the judge would find the facts
                       and determine, after hearing all of the evidence, whether or not he was
                       persuaded of defendant's guilt beyond a reasonable doubt.

              d.       At such trial, whether by a judge or a jury, the government would be required
                       to present witnesses and other evidence against the defendant. The defendant
                       would be able to confront witnesses upon whose testimony the government is
                       relying to obtain a conviction and she would have the right to cross-examine
                       those witnesses. In turn the defendant could, but is not obligated to, present
                       witnesses and other evidence on her own behalf. The defendant would be
                       entitled to compulsory process to call witnesses.

              e.      At such trial, defendant would have a privilege against self-incrimination so
                      that she could decline to testify and no inference of guilt could be drawn from
                      her refusal to testify. If defendant desired to do so, she could testify on her
                      own behalf.

      3 0.         The defendant acknowledges and understands that by pleading guilty she is

waiving all the rights set forth above. The defendant further acknowledges the fact that her

attorney has explained these rights to her and the consequences of her waiver of these rights. The

defendant further acknowledges that as a part of the guilty plea hearing, the court may question

the defendant under oath, on the record, and in the presence of counsel about the offense to

which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      31 .         The defendant acknowledges and understands that she will be adjudicated guilty

of the offense to which she will plead guilty and thereby may be deprived of certain rights,

including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

firearms, and to be employed by a federally insured financial institution.
                                                    10

             Case 2:18-cr-00161-LA Filed 11/01/18 Page 10 of 14 Document 10
      32.       The defendant knowingly and voluntarily waives all claims she may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                             Further Civil or Administrative Action

      33.       The defendant acknowledges, understands, and agrees that the defendant has

discussed with her attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                 MISCELLANEOUS MATTERS

      34.       The defendant agrees to make herself available and cooperate in good faith in any

civil actions brought by victims against the Fetek law film or its insurer.

                                      GENERAL MATTERS

      35.       The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      36.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      37.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.
                                                 11

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 11 of 14 Document 10
      3 8.       The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

                           Further Action by Internal Revenue Service

      3 9.       Nothing in this agreement shall be construed so as to limit the Internal Revenue

Service in discharging its responsibilities in connection with the collection of any additional tax,

interest, and penalties due from the defendant as a result of the defendant's conduct giving rise to

the charges alleged in the indictment.

               EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      40.        The defendant acknowledges and understands if she violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of her breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and her attorney have signed a proffer letter in connection with this case, then the
                                                 12

             Case 2:18-cr-00161-LA Filed 11/01/18 Page 12 of 14 Document 10
defendant further acknowledges and understands that she continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      41.       The defendant acknowledges, understands, and agrees that she will plead guilty

freely and voluntarily because she is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                               13

            Case 2:18-cr-00161-LA Filed 11/01/18 Page 13 of 14 Document 10
                                    ACKNOWLEDGMENTS
I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.


                       (1,
Date:   /0/g9                                              aer _
                                                 T/HLEifiN A. FETEK
                                              Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agre rti-ent with the
defendant. To my knowledge, my client's decision to enter into this greeipefit is an informed
and voluntary one.



Date:
                                              Jo             ON
                                                   rney#1or Defendant


For the United States of America:



Date:
                                              MATTHEW D.
                                              United States Attor



Date:                                              2/AA,   /it
                                              RICHARD G. FROHL
                                              Assistant United State




                                                 14


         Case 2:18-cr-00161-LA Filed 11/01/18 Page 14 of 14 Document 10
